Citation Nr: 1448728	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  06-21 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, and/or as secondary to service-connected anxiety disorder. 

2. Entitlement to service connection for a heart disorder, to include as a result of exposure to herbicides and other toxic chemicals, and/or as secondary to service-connected anxiety disorder.

3. Entitlement to service connection for a skin disorder, to include as result of exposure to herbicides and other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran testified at a Video Conference hearing before a Veterans Law Judge (VLJ) in May 2009; a transcript of that hearing is associated with the claims file.  However, that VLJ is no longer employed by the Board.  In a September 2011 letter, the Board informed the Veteran of this fact, and of his options for another Board hearing.  In a September 2011 response, the Veteran reported that he did not wish to appear at another Board hearing.  

In September 2008, July 2009, June 2012, and July 2013, this case was remanded for further development.  The case since has been returned to the Board for further appellate action. 

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the " Virtual VA " files.  This appeal was processed using the VBMS paperless claims processing system.  


The issue of entitlement to service connection for a skin disorder, to include as result of exposure to herbicides and other toxic chemicals, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most competent and probative evidence of record shows that the Veteran's heart disorder, diagnosed as coronary artery disease, status post myocardial infarctions, was aggravated by his service-connected anxiety disorder.

2. The Veteran has been diagnosed with diabetes mellitus Type II; such disorder may be presumptively service-connected if exposure to certain herbicide agents is shown. 

3. The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service. 

4. Diabetes mellitus is not shown to be etiologically related to service; nor was it present to a compensable degree within the first year after discharge from service. 


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for a heart disorder as secondary to service-connected anxiety disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).

2. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2004 and November 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2006 notice letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be given before an initial AOJ decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-12.  While complete VCAA notice, specifically, Dingess notice and notice pertaining to the Veteran's contentions regarding secondary service connection, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim. Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in a May Supplemental Statement of the Case.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinions in response to his claim in November 2009.  The Board therefore finds that VA has complied with its duty to assist the Veteran in developing evidence to support the claim.

The Board also finds that VA has complied with its previous remand orders.  In response to the Board's remands, VA obtained medical opinions from a VA physician in November 2009 and May 2010 addressing whether the Veteran's diabetes was etiologically related to herbicide exposure during service or aggravated by service-connected anxiety disorder.  The case was then readjudicated in subsequent SSOCs.  Additionally, as discussed extensively below, the RO complied with the Board's remand instructions and its efforts to verify the Veteran's assertions of herbicide exposure while serving in Okinawa.  April 2013 and May 2014 Formal Findings document such efforts.  Therefore, VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be presumed for diabetes mellitus, arteriosclerosis, and/or cardiovascular renal disease, including hypertension, if those diseases became manifest to a compensable degree within the first year after discharge from service. 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for diabetes mellitus and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) may also be presumed where the veteran was exposed to certain herbicides during service. 38 C.F.R. §§ 3.307, 3.309(e). 

For the purpose of establishing entitlement to presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram. 38 C.F.R. § 3.307(a)(5). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As diabetes mellitus, arteriosclerosis, and/or cardiovascular renal disease, including hypertension, are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) are applicable here.

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The older version of 38 C.F.R. § 3.310, which is more favorable to a claimant because it does not require the establishment of a baseline before an award of service connection may be made, is applicable in claims submitted prior to October 10, 2006.  The Veteran's claim for service connection was received in March 2004. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511.

1. Heart Disorder

The Veteran contends that he has a heart disorder, variously diagnosed, either related to exposure to herbicides and other toxic chemicals, or to his service-connected anxiety disorder.  

In this case, the Board finds that service connection for a heart disorder is warranted on a secondary basis; accordingly, no further discussion concerning direct and/or presumptive service connection is necessary here.

As noted above, service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen, supra.  

As an initial matter, the medical evidence establishes that the Veteran has a current heart disorder, namely, coronary artery disease, status post myocardial infarctions (in 2003, and 2008).  See June 2012 VA Heart Examination.  The evidence also reflects that service-connection for anxiety disorder (claimed as depression with stress) has been in effect since 2005.  Accordingly, the only remaining question for consideration here is whether the Veteran's heart disorder is proximately caused or aggravated by service-connected anxiety disorder. 

In a May 2009 report, private psychiatrist Dr. S.S. diagnosed the Veteran with major depressive disorder, recurrent, and opined that "[j]ust dealing with the pressures and stress of disability gave [the Veteran] a heart attack."

The Veteran underwent a VA heart examination in November 2009.  At that time, the examiner noted that the Veteran had his first myocardial infarction  in 2002/3 and diagnosed the Veteran with coronary artery disease and chronic tachycardia. The examiner opined that it was as likely as not that the service-connected anxiety disorder caused or aggravated his current heart disease based on the rationale that there is an association between psychological stress and the development of heart attack.  The examiner noted that although acute and chronic stress have long been suspected as risk factors for MI and sudden cardiac death, the presence of a causal link has been viewed with skepticism.  However, she explained that an increasing body of evidence supported a link even though the mechanisms remain uncertain, and recent observations have opened the broad field of acute risk to study and have highlighted the potential role of psychological factors in acute disease onset and prognosis after MI.

The Board finds the November 2009 VA opinion to be highly probative as to the issue of causal nexus in this case.  Indeed, in rendering her opinion, the VA examiner conducted a comprehensive physical examination of the Veteran; reviewed the Veteran's entire medical history; and provided a positive opinion that was supported by sound medical rationale.  For these reasons, the Board finds the November 2009 opinion to be the most probative evidence of record concerning causation/aggravation.  

The Board acknowledges that there are contrary opinions of record provided by February 2010, May 2010, and June 2012 VA examiners.  However, as explained below, these opinions are both speculative and internally inconsistent.  As such, they are of little probative value in this case.  

For example, in February 2010, the examiner provided a negative opinion concerning causation/aggravation, but then noted that there was a "possible association between psychological stress and the development of heart attack."  Likewise, in May 2010, the VA examiner provided a negative opinion, but again noted a "possible association between psychological stress and the development of a heart attack."  She then confusingly went on to discuss baseline manifestations of heart disease, which is most commonly discussed in the context of aggravation.  And, finally, in June 2012, the VA examiner again provided a negative opinion, but in the rationale portion of her determination, she admitted that the "relationship between stress, anxiety, nervousness, and cardiac disease are not well understood," but that "uncontrolled stress can lead to various physical, emotional manifestations."  Due to such inconsistencies, the February 2010, May 2010, and June 2012 are of little probative value in this case. 

In sum, the most competent and probative evidence of record, i.e., the November 2009 VA opinion, establishes that the Veteran's heart disorder, diagnosed as CAD, status post MI, was at the very least proximately aggravated by the service-connected anxiety disorder.  Again, under the applicable, more liberal regulation governing awards of secondary service connection in effect prior to October 10, 2006, the evidence need only establish aggravation (i.e., it does not require the establishment of a baseline before an award of service connection may be made).  

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported. 38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis. 38 C.F.R. § 3.310. 

2. Diabetes Mellitus 

The Veteran claims that service connection is warranted for diabetes mellitus because it is related, in part, to his exposure to Agent Orange during service.  Specifically, he asserts that he was exposed to Agent Orange that was sprayed on or around bases where he was stationed in Okinawa, Japan. See June 2005 Statement; Hearing Transcript; June 2005 Notice of Disagreement; June 2006 Statement from Veteran; and June 2006 VA Form 9.  

Alternatively, he contends that his diabetes mellitus is secondary to his service-connected anxiety disorder. 

Service personnel records show that the Veteran had active service in the United States Marine Corps from November 1972 to November 1976, that he was attached to the H&HS Squadron as an Air Craft Fire and Rescue Fireman, and that he had over two years of Foreign Service and/or overseas service.  The record confirms that he served in Okinawa, Japan from February 14, 1974, to May 3, 1976.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service. See 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of exposure has recently been amended to include service with specific units in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971. See 38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran contends that he was exposed during service in Okinawa, Japan, but not in the Republic of Vietnam or in Korea; therefore, the presumption does not apply in this case.

Regarding the Veteran's assertions of Agent Orange exposure in Okinawa, Japan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  

Consistent with M21-1MR procedures, in October 2007, the RO furnished the Veteran's detailed description of exposure to C&P Service via e-mail and requested a review of the DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.  In a November 2007 response, the C&P Service indicated that a list of herbicide use and test sites outside of the Republic of Vietnam from the Department of Defense (DOD), "does not show any use, testing, or storage of herbicides in Okinawa."  The C&P Service stated that Operation Ranch Hand (airborne spraying of Agent Orange over the Republic of Vietnam) was an Air Force operation conducted with C-123 aircraft stationed in RVN and was terminated in early 1971, more than one year before the Veteran entered service.  The C&P Service advised the RO to refer the case to the JSRRC to corroborate the Veteran's claimed exposure.  

However, as noted in an April 2013 Formal Finding of Unavailability, the Veteran's service in the Marine Corps was not aboard a Navy vessel; JSRRC will only conduct research for Marine Veteran's when they have service aboard a Naval Vessel.  Nevertheless, in December 2012, the RO sent a request to the JSRRC for verification of alleged herbicide exposure from non-tactical, commercial use on the Okinawa base. 

In December 2012, the JSRRC responded, stating that research had not been conducted as the Veteran was assigned to a Marine Corps unit.  The JSRRC suggested that the RO send the request to the Marine Corps Archives and Special Collections Unit located in Quantico. 

The RO then contacted the Marine Corps Archives and Special Collections in Quantico, Virginia in March 2013, again noting that the JSSRC had refused to research the request as it involved a Marine Corps Veteran; in an April 2013 response, that agency responded that records from January to June 1976 were enclosed (a Command Chronology for Marine Corps Air Station Futenma, Okinawa), and indicating that the reports covering 1962 to 1975 had been permanently transferred to the National Archives in College Park, Maryland.  Notably, the enclosed Command Chronology did not reflect that herbicides (or any other toxic chemicals) were used in Okinawa during that time frame. 

In March 2013, the RO also contacted the U.S. Army Garrison/Armed Forces Pest Management Board and requested that they verify the use of herbicides on or around bases in Okinawa, Japan, from February 1974 to May 1976.  The request noted that the JSRRC had refused to research their request because it involved a Marine Corps Veteran.  In an April 2013 Memorandum, the Armed Forces Pest Management Board (U.S. Army Garrison Forest Glen) responded that a recently published report by Dr. Alvin Young titled "Investigations into Allegations of Herbicide Orange on Okinawa, Japan" provides the most complete data available on this subject.  Dr. Young's findings were that there were no documents or records to validate that Herbicide Orange was shipped to or through, unloaded, used or buried on Okinawa.  The internet link to the full report was provided.

An April 2013 Formal Finding of Unavailability noted that, based on the above-conducted research and the responses provided, the RO was unable to concede that the Veteran was exposed to herbicides/Agent Orange while serving at Okinawa.  

In July 2013, the Board again remanded the claims with directives to obtain records of the Veteran's alleged expose to herbicides and other toxins from the National Archives in College Park, Maryland, consistent with the March 2013 memorandum provided by Marine Corps Archives and Special Collections. 

In July 2013, the RO sent a letter to the National Archives requesting verification of the Veteran's exposure to herbicides during his period of service in Okinawa.  A December 2013 response from the National Archives, as well as the Command Chronology from July 1975 to December 1975, and an investigations report dated in January 2013 from the Office of the Deputy Under Secretary of Defense, confirmed that there was no evidence of Agent Orange being used in Okinawa, Japan. 

The RO once again contacted C&P Service via e-mail in February 2014, requesting verification of the Veteran's alleged exposure; a March 2014 reply from C&P Service reconfirmed that Agent Orange was not used, stored, or buried in Okinawa.  The foregoing actions were memorialized in a May 2014 Formal Finding.  

In this case, while the Veteran's personnel records show that he served in Okinawa, Japan from February 14, 1974, to May 3, 1976, the preponderance of the competent and probative evidence of record does not show that the Veteran was actually exposed to an herbicide agent, such as Agent Orange during his service in Okinawa. 

Indeed, the command chronologies and organizational data for the Veteran's unit from 1974 to 1976 do not establish that the Veteran was exposed to Agent Orange, to include service in Okinawa, Japan.  Detailed searches conducted by C&P/DOD, the NPRC, the Marine Corps Archives and Special Collections Unit, and the Armed Forces Pest Management Board were also negative for findings related to herbicide exposure/use in Okinawa during the relevant timeframe.  In fact, Dr. Young's report, which provides the most complete data available on this subject, expressly found that there was there were no documents or records to validate the use of Agent Orange in Okinawa.  

In this case, the Board finds the exhaustive searches and related findings conducted by the various agencies/entities outlined above, to be far more probative than the Veteran's baseless assertions that he was exposed to Agent Orange/herbicides in Okinawa.  Notably, the Veteran has not submitted any medical reports/literature or other evidence to support his claim of exposure, or that otherwise contradict the above findings. 

The Board is not required to accept a veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  For the reasons cited above, the Board finds the Veteran's uncorroborated account of exposure to herbicides in Okinawa are inadequate to support a grant of service connection.  

In sum, there is no probative, competent medical evidence suggesting that the Veteran was exposed to Agent Orange in Okinawa, Japan.  Thus, his claim for service connection for diabetes mellitus on the basis that he was exposed Agent Orange must be denied.

The Board will now turn to whether service connection is warranted under direct, presumptive (under 38 C.F.R. § 3.309(a)), or secondary theories of entitlement. 

Initially, the Board confirms that the Veteran has a current diagnosis of diabetes mellitus, type II. See VA Examination Reports, November 2009, and February 2010. 

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of diabetes.  The October 1976 separation examination reflected a normal clinical evaluation of the endocrine system and a negative urinalysis. 

The Veteran reported during his hearing that he was first diagnosed with diabetes in approximately 2002; private and VA medical treatment records confirm an initial diagnosis of/treatment for diabetes mellitus in 2002/2003. See, e.g., November 2009 VA Examination Report.  As these dates are 25 years or more after the Veteran's discharge from service the Board finds no indication that the disease (diabetes) became manifest to a compensable degree within the first year after discharge from service.  Therefore, presumptive service connection for chronic disability under 38 C.F.R. § 3.309(a) is not available.  

Moreover, the Veteran has not asserted, nor does the record show, that he had continuous diabetic symptoms since his discharge from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.  

With respect to direct and secondary service connection, a November 2009 VA examiner expressly opined that it was less likely than not that diabetes mellitus was related to active military service, or that it was caused or aggravated by service connected anxiety disorder.  The November 2009 VA examiner reasoned that STRs were silent for elevated blood sugar levels during active service and that there was no evidence of herbicide exposure therein.  With respect to secondary service connection, the examiner explained there was no evidence in medical literature that diabetes is caused or aggravated by psychological stress.  In February 2010, the VA examiner reconfirmed her November 2009 opinion/findings.  

The Board finds the November 2009 VA opinion to be highly probative as to the issue of nexus as it was rendered with consideration of the Veteran's statements concerning onset; review of his STRs, the claims file, and medical history; and it was supported by sound medical rationale.  Notably, there are no medical opinions of record to the contrary.  

In sum, service treatment records are negative for complaints, treatment, or diagnoses of diabetes.  Post-service treatment records first document treatment for diabetes mellitus in 2002-2003, approximately 25 years following the Veteran's discharge from service.  In this regard, the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, no health care professional has suggested that his diabetes mellitus is related to service, or that it is secondary to his service-connected anxiety disorder.  In fact, the highly probative November 2009 VA medical opinion unequivocally concluded otherwise, i.e., that diabetes was less likely than not related to service or the service-connected anxiety disorder. 

Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus type II is denied.

In so finding, consideration has been given to the Veteran's assertion that his current diabetes mellitus is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical evaluations of the Veteran and testing (e.g., blood tests) are needed to properly assess and diagnose this disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a heart disorder is granted.  

Entitlement to service connection for diabetes mellitus, type II, is denied. 



REMAND

The Veteran also claims that service connection is warranted for a skin disorder because it is related, in part, to his exposure to Agent Orange during service (the validity of which has been discussed extensively above).  The Veteran has additionally indicated that he served as a fireman for the United States Marine Corps USMC Air Craft Fire and Rescue squad and was stationed at the Fatima Air Station in Okinawa, Japan, where he broke open barrels of unknown chemicals that burned his skin. See Hearing Transcript; see also June 2005 Notice of Disagreement; June 2006 Statement from Veteran; and June 2006 VA Form 9.  

Notably, an October 1974 STR reflects complaints of puritis and a rash to the upper thigh and penile area; the diagnosis was tinea cruris to the groin area.  A September 1975 STR reflects that the Veteran sustained a chemical burn to the hands. (Emphasis added).  Additionally, the Veteran has competently reported having ongoing skin problems since service.  

Current medical evidence confirms that the Veteran has skin diagnoses of eczema/dermatitis with excoriations, and neurodermatitis.  

In September 2008, the Board remanded this claim, in part, to obtain an VA examination/etiology opinion concerning the Veteran's claimed skin conditions.  In the directives, the Board specifically requested that the examiner opine as to whether it was at least as likely as not that the Veteran's skin disability was the result of injury or disease incurred/aggravated during service, to include chemical burns and rashes noted in-service.  

As noted in the Board's June 2012 remand, the VA opinion obtained in association with the September 2008 remand was found to be inadequate for various reasons.  Accordingly, in June 2012, the Board again directed a VA examiner to opine as to whether any skin disorder was etiologically related to active service, to include herbicide and/or chemical exposure. 

The requested opinion was obtained in June 2012.  The examiner opined that the diagnosed skin conditions of eczema/dermatitis with excoriations, and neurodermatitis, were less likely as not caused by or a result of a skin disorder (presumably, an in-service skin disorder).  In so finding, the VA examiner reasoned, in part, that the Veteran's STRs in 1975 showed no complaint or evidence of a rash/skin disorder.  This statement, however, is patently inaccurate and contradicted by the September 1975 STR, which expressly documents chemical burns to the hands.  

As the VA examiner failed to specifically address whether the Veteran's current skin disorders were related to the well-documented in-service chemical exposure/burns, the June 2012 opinion is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide one that is adequate for purposes of the determination being made); see also Stegall v. West, 11 Vet. App. 268 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Accordingly, a VA addendum opinion should be obtained upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the June 2012 VA skin examination and request that he prepare an addendum to the examination report.  The examiner must be provided access to the claims folder, Virtual VA and the VBMS data bases.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

With respect to each diagnosed skin disorder, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that such disability is the result of injury or disease incurred or aggravated in service, to include chemical burns and rashes noted in service in October 1974 and September 1975.  

The examiner must specifically discuss the documented chemical burns to the hands shown in September 1975 in addressing current skin residuals/disorders.   

The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If the examiner who conducted the June 2012 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If it is concluded by either the June 2012 physician or any new physician that a new examination is indicated, the Veteran should be scheduled for a new VA examination with a physician who will address the question above.

2. Thereafter, readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


